                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                COLUMBUS DIVISION

 MCDONALD’S CORPORATION, a                          )
 Delaware Corporation,                              )
                                                    )
        Plaintiff,                                  ) Civil Action No.4:21-cv-00097-CDL
                                                    )
 v.                                                 )
                                                    )
 ROGER C. ROSENFELD REVOCABLE                       )
 TRUST OF 2005 and ROGER C.                         )
 ROSENFELD, as Trustee,                             )
                                                    )
        Defendants.                                 )

ORDER GRANTING CONSENT MOTION FOR BRIEFING SCHEDULE ON
                  DECLARATORY JUDGMENT
       Before the Court is a consent motion for entry of a briefing schedule for competing

Motions for Declaratory Judgment (“Consent Motion”), and responses thereto, filed on June 22,

2021. Upon review of the record and for good cause shown, the Court finds that the Consent

Motion should be GRANTED, as follows:

            a. On or before June 30, 2021, at 5:00 PM Eastern Standard Time, the Parties shall

                file separate Motions for Declaratory Judgment; and

            b. On or before July 12, 2021, at 5:00 PM Eastern Standard Time, the Parties shall

                file separate responses in opposition thereto, which will conclude briefing

                between the Parties.

       The Parties further agree that until such time as the Court issues an order on the

forthcoming Motions for Declaratory Judgment, or the Parties otherwise agree in writing:

            a. Defendants agree to not consummate any sale of the subject Premises to any

                third party;



                                                1
    b. Defendants agree to extend McDonald’s deadline to exercise its Right of First

       Refusal to Purchase the subject Premises, as set forth in Article 27 of the 2009

       Amendment; and

    c. The Parties agree to otherwise continue to comply with all terms of the Ground

       Lease.

SO ORDERED this 23rd day of June                     , 2021.

                                   S/Clay D. Land

                            CLAY D. LAND, UNITED STATES DISTRICT JUDGE
                            MIDDLE DISTRICT OF GEORGIA




                                       2
